DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 have been examined.

Election/Restrictions
	The restriction requirement dated 01/06/2021 has been withdrawn. Claims 1-16 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 13-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
In reference to claim 5 and 13
The language “suspending data transmission to the UE based on the information associated with the uplink carrier switching” in claim 5 line 4-5 and similarly in claim 13 line 6-7 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Examiner has thoroughly reviewed the specification and while specification provides several examples of “suspending data transmission to a base station based on the information associated with the uplink carrier switching” (e.g. par. 0183 of the specification), the specification fails to describe “suspending data transmission to the UE based on the information associated with the uplink carrier switching”.

In reference to claim 6-8 and 14-16
Claims 6-8 and 14-16 are rejected because they depend on a rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2013/0010659)
In reference to claim 1
Chen et al. teaches a method for performing an uplink carrier switching for a sounding reference signal (SRS) transmission by an user equipment (UE), the method comprising: 
receiving information (e.g. DCI message; par. 0085) associated with the uplink carrier switching; and 
transmitting a SRS based on the information associated with the uplink carrier switching (par. 0085, 0080-0081).

In reference to claim 2, 10
Chen et al. further teaches wherein the information associated with the uplink carrier switching is received in a downlink control information format (par. 0082, 0085).

In reference to claim 3, 11
par. 0082, 0085).

In reference to claim 4, 12
Chen et al. further teaches receiving a request for transmission of an aperiodic SRS (par. 0082, 0085); and transmitting the aperiodic SRS based on the received request (par. 0082, 0085).

In reference to claim 9
Chen et al. teaches a user equipment (e.g. UE 120; Fig. 3 par. 0048) for performing an uplink carrier switching for a sounding reference signal (SRS), the UE comprising: a processor (e.g. processor 380; par. 0052, 0088); and a transceiver (Fig. 3; combination of 325, 354, 356,358,364,366) operably coupled to the processor, wherein the transceiver is configured to: 
receive information (e.g. DCI message; par. 0085) associated with the uplink carrier switching, and 
transmit the SRS based on the information associated with the uplink carrier switching (par. 0085, 0080-0081).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 13-16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0010659) in view of Yang et al. (US 8331401).
In reference to claim 5
Chen et al. teaches method for supporting an uplink carrier switching, the method comprising: 
transmitting, to a user equipment (UE), information (e.g. DCI message; par. 0085) associated with the uplink carrier switching. 
Chen et al. does not teach suspending data transmission to a UE based on the information associated with the uplink carrier switching.
Yang et al. teaches suspending data transmission to a UE based on information associated with uplink carrier switching (transmission from base station to UE on a downlink component carrier is activated/deactivated based on RRC signaling L1/L2 control signaling or separately defined signaling which is associated with switching of uplink component carriers; col. 10 lines 6-54).


In reference to claim 6, 14
The combination of Chen et al. and Yang et al. teaches a system and method that covers substantially all limitations of the parent claim. Chen et al. further teaches wherein the information associated with the uplink carrier switching is transmitted in a downlink control information format (par. 0082, 0085).

In reference to claim 7, 15
The combination of Chen et al. and Yang et al. teaches a system and method that covers substantially all limitations of the parent claim. Chen et al. further teaches wherein the information associated with the uplink carrier switching is transmitted in a radio resource control (RRC) message (par. 0082, 0085).

In reference to claim 8, 16
The combination of Chen et al. and Yang et al. teaches a system and method that covers substantially all limitations of the parent claim. Chen et al. further teaches transmitting to the UE a request for transmission of an aperiodic SRS (par. 0082, 0085).


In reference to claim 13
Chen et al. teaches a base station (e.g. base station 110; Fig 3 par. 0048) for supporting an uplink carrier switching, the base station comprising: 
a transceiver (Fig. 3; combination of 334,332,320,336,330,338,) configured to transmit, to a user equipment (UE), information (e.g. DCI message; par. 0085)  associated with the uplink carrier switching; and 
a processor  (e.g. processor 340; par. 0052, 0088) operably coupled to the transceiver. 
Chen et al. does not teach wherein the processor is configured to suspend data transmission to the UE based on the information associated with the uplink carrier switching.
Yang et al. teaches a processor (e.g. processor 112 Fig. 18 col. 19 line 55) is configured to suspend data transmission to a UE based on information associated with uplink carrier switching (transmission from base station to UE on a downlink component carrier is activated/deactivated based on RRC signaling L1/L2 control signaling or separately defined signaling which is associated with switching of uplink component carriers; col. 10 lines 6-54)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor of Chen et al. to include suspending data transmission to a UE based on the information associated with the uplink carrier switching as suggested by Yang et al. because it allows a downlink .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2010/0234037 – teaches a unidirectional handover performed when an UL carrier or only a DL carrier is switched as part of a handover. Switching of UL and/or DL carriers may be from one component carrier or a subset of carriers to another component carrier, another subset of carriers, or all carriers in the same direction.
US 8861457 – teaches a state switch response message including the result of state switch to an uplink auxiliary carrier frequency serving cell is received from user equipment. The result of the state switch is notified to all the cells in the auxiliary carrier frequency active set


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466